Title: To George Washington from Richard Henry Lee, 26 December 1784
From: Lee, Richard Henry
To: Washington, George



Dear Sir,
Trenton [N.J.] december 26th 1784

I had the honor to receive your obliging letter, of the 14th instant, seven days after its date and I thank you Sir for its friendly contents and sensible communications. Your ideas concerning the western country are wise and just. They will certainly have great weight when that business shall be discussed in Congress: and that will probably be the case soon after we know the success of our commissioners at Cayahoga.
Much time hath been taken up in debate upon the permanent and temporary residence of Congress, and finally it is determined that the former shall be on the banks of the Delaware, not exceeding eight miles above or below this place, and on either side of the river that may be fixt upon by commissioners to be appointed for the purpose of superintending the fœderal buildings. New York is to be the temporary residence, and Congress stands now adjourned to meet in that City on the 11th of January next—when I hope that we shall diligently put forward the public business. Spain seems determined to possess the exclusive navigation of the Mississippi, which, with the bickerings that appear already on that quarter, will oblige Congress to send an able Minister to Madrid. And one also to the Court of London, that we may, if possible, negotiate commencing differences, before they have proceeded too far. The western Posts are with-held, and an encroachment already made on our north-eastern boundary. An ambiguity in the Treaty arising from there being two rivers named St Croix that empty into

Passamaquady Bay has encouraged the British to settle the country between them—thus determining in their own favor the right to an extensive and valuable country—The fact is, that the eastermost of these rivers is the true St Croix⟨,⟩ the same name having been of late date only, applied to the westermost of these waters. The very unfriendly commercial principles entertained by the B. Ministry and the disputes concerning debts and removed Negroes, are points of consequence also; which together form a field for able and ample negotiation.
The Marquis Fayette had embarked for Europe before the letter for him that you enclosed came to my hands. I should be glad to know your pleasure concerning it—whether I am to send it on to France after him, or return it to you?
My respectful compliments attend your Lady, and wishing you and her the compliments of the season, I am, with very great esteem and regard, dear Sir your most obedient and very humble servant

Richard Henry Lee

